Mitchell, J. —
The appellant presented an itemized claim, for thirty-eight dollars and eighty cents to the board of commissioners of Jasper county, of which he was a member.
The claim purported to be for services voluntarily rendered in attending, without subpoena, the trial of a lawsuit against the county, procuring witnesses on its behalf, and for time and money expended in that connection. The claim was allowed by the board, the claimant being at the time of such allowance a member, and the presiding officer of such board.
An appeal was duly perfected to the circuit court from the order of allowance. In the circuit court a motion was made to dismiss the appeal. This was overruled. Such further proceedings were had as resulted in the dismissal of the claimant’s suit by the circuit court, at the appellant’s costs. From this an appeal is prosecuted.
The case is in no way distinguishable from Waymire v. Powell, ante, p. 328, and upon the authority of that case the judgment of the circuit court is affirmed, with costs.